United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 00-2232NE
                                  _____________

Robert J. Prokop, M.D.,                *
                                       *
             Appellant,                *
                                       * On Appeal from the United
       v.                              * States District Court
                                       * for the District of
USDA, United States of America,        * Nebraska.
acting by and through the United       *
States Department of Agriculture and   * [Not To Be Published]
Farm Service Agency,                   *
                                       *
             Appellee.                 *
                                  ___________

                          Submitted: April 30, 2001
                              Filed: May 10, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Robert Prokop appeals from the District Court’s1 decision affirming the United
States Department of Agriculture’s classification of his property as “farmed wetland
pasture.” For the reasons explained in the District Court’s thorough opinion, we


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
conclude substantial evidence in the record supports the agency’s finding that the
property met the criteria for farmed wetland pasture. The agency’s decision was not
arbitrary or capricious. See 7 C.F.R. § 12.2(a) (2001) (definition of farmed wetland
pasture); Downer v. United States, 97 F.3d 999, 1002 (8th Cir. 1996) (per curiam)
(court looks to whether agency considered all factors Congress intended it to consider,
whether agency considered factors Congress did not intend it to consider, and whether
there is lack of rational connection between facts found and decision made). We have
considered Prokop’s due process arguments and conclude that they fail, also for the
reasons laid out in the District Court’s opinion.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-